WESLEY Circuit Judge,
concurring in
result only.
Because the jurisdictional requirement of an actual case or controversy under *73Article III, § 2, cl. 1 has eluded us here, I concur in result only. This appeal has been properly dismissed as moot and therefore no adjudication of the rights of the parties is necessary or proper. The majority produces an odd result — a careful discussion of an issue that would have resolved a dispute but for the fact that it no longer exists. 13A Wright, A. Miller, & E. Cooper, Federal Practice and Procedure § 3533, p 212 (1984). I cannot agree that this now-mooted appeal warrants a writing on its former merits. This Court no longer has jurisdiction to consider the matter.